IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 10, 2007
                                     No. 06-60979
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

EDUARDO NAVARRETE; MARIA ESTHER NAVARRETE;
ESTHER NAVARRETE

                                                  Petitioners

v.

PETER D. KEISLER, ACTING U.S. ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A79 003 488
                                BIA No. A79 003 489
                                BIA No. A79 006 490


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Eduardo Navarrete, Maria Esther Navarrete (wife), and Esther Navarrete
(daughter) have filed a petition for review of a final order of the Board of
Immigration Appeals (BIA) affirming the denial of their applications for the
cancellation of removal. Petitioners maintain the United States citizen daughter
of Eduardo and Maria Esther Navarrete, Sara Navarrete, will suffer exceptional


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-60979

and extremely unusual hardship if they are required to return to their native
Mexico. Petitioners contend the Immigration Judge (IJ) and the BIA erred in
finding Sara Navarrete would not suffer such hardship. Petitioners further
contend the IJ erred when he refused: to subpoena one of their witnesses; and
to consider all of their documentary evidence.
      This court lacks jurisdiction to review an IJ's hardship determination in
the context of a cancellation of removal application because it is a discretionary
decision. See 8 U.S.C. § 1252(a)(2)(B)(i); Wilmore v. Gonzales, 455 F.3d 524,
526-28 (5th Cir. 2006); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004).
Accordingly, the petition is dismissed to the extent it seeks review from the
decision to deny cancellation of removal.
      Petitioners also claim the denial of cancellation of removal violated their
due process rights.    We have jurisdiction to consider this legal question.
Hernandez-Castillo v. Moore, 436 F.3d 516, 519 (5th Cir. 2006), cert. denied, 127
S. Ct. 40 (2006).     The contention is unavailing, however, as Petitioners’
“[e]ligibility for discretionary relief from a removal order is not a liberty or
property interest warranting due process protection”. Mireles-Valdez v. Ashcroft,
349 F.3d 213, 219 (5th Cir. 2003) (internal quotation marks and citation
omitted). To the extent Petitioners challenge the denial of cancellation of
removal on due process grounds, the petition is denied. To the extent Petitioners
assert the IJ violated their due process rights when he refused to subpoena their
witness and consider their evidence, the record establishes that the IJ did not
violate Petitioners’ due process rights.
      PETITION DISMISSED IN PART; DENIED IN PART.




                                           2